Citation Nr: 0517811	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-05 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial rating for PTSD, rated 50 
percent from December 11, 2001, 100 percent from September 
23, 2003, and 70 percent from February 1, 2004. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from July 1965 to 
August 1969.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 30 percent rating.  The grant of service 
connection was made effective December 11, 2001.  That 
decision also granted service connection for hepatitis C and 
assigned a noncompensable rating.  The veteran appealed to 
the Board of Veterans' Appeals (Board) for a higher initial 
rating for PTSD.  Although he also submitted a notice of 
disagreement (NOD) concerning his hepatitis rating, he did 
not submit a substantive appeal and the RO closed that 
appeal. 

In June 2003, the RO assigned a 50 percent rating for PTSD 
effective from December 11, 2001.  In January 2004, the RO 
granted a temporary total rating for PTSD effective from 
September 23, 2003, to February 1, 2004, and a 50 percent 
rating thereafter; however, in January 2005, the RO granted a 
70 percent rating schedular for PTSD effective from February 
1, 2004.  Thus, the veteran's claim for a higher initial 
schedular rating for PTSD remains viable for the time period 
prior to September 23, 2003, and for the time period from 
February 1, 2004.  Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  The Board will not address the period during which a 
100 percent temporary total rating was granted, as the 
maximum benefit available has been assigned.  

In a June 2003 rating decision, the RO denied service 
connection for polysubstance abuse and denied entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).  
The veteran perfected appeals of both issues; however, in 
July 2004, the veteran withdrew his appeal for service 
connection for substance abuse.  Thus, the Board will not 
address that issue.  

In January 2005, the RO granted TDIU effective from February 
1, 2004.  On the same day it issued a supplemental statement 
of the case on the issue of entitlement to an earlier 
effective date for the grant of TDIU.  In March 2005, the 
veteran's representative submitted a NOD, contending that the 
proper effective date was December 11, 2001.  Since this 
decision grants a 100 percent rating for PTSD effective 
December 11, 2001, the TDIU effective date is rendered moot.  


FINDING OF FACT

Since December 11, 2001, PTSD has been manifested by symptoms 
approximating total occupational and social impairment. 


CONCLUSIONS OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been  met since December 11, 2001.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  The RO provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and VCAA notice letters sent in February and April 
2002 and in May 2003.  These documents provided notice of the 
law and governing regulations as well as the reasons for the 
determination made regarding his claim.  They thereby served 
to tell him of the evidence needed to substantiate the claim.    

VA has also provided required assistance in substantiating 
the claim by providing examinations, and obtaining all 
evidence adequately identified by the veteran or the record.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Factual Background

A July 2000 VA general medical compensation and pension 
examination report reflects that the veteran had worked in 
construction, but fell and broke his hip in the past and has 
not worked since.  He currently received Social Security 
Administration (SSA) disability benefits.  

On December 11, 2000, the veteran requested service 
connection for PTSD.  The RO obtained VA outpatient treatment 
reports that reflect previous treatment for alcohol abuse.  A 
March 2002 VA mental health note contains a GAF score of 42.  
A score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2004).

According to a May 2002 VA PTSD compensation and pension 
examination report, the veteran reported occasional intrusive 
thoughts and distressing dreams of combat.  He used 
medication to help him sleep.  He reported that he avoided 
confrontation with others to help control anger and 
irritability.  He had difficulty concentrating and reported 
hypervigilance and exaggerated startle response.  The 
physician felt that is was unclear whether PTSD affected the 
veteran's social life, but noted that he was unable to work 
secondary to physical disabilities.  He had good eye contact 
but appeared to be depressed.  He had full range of affect.  
His memory was good but his judgment was fair to poor.  
Insight was fair.  There was no suicidal or homicidal 
ideation.  

The Axis I diagnoses were PTSD and alcohol dependence.  The 
psychiatrist assigned a GAF score of 55 to 60.  A GAF score 
of 51 to 60 is indicative of moderate symptoms (flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  DSM IV.

The VA psychiatrist further explained that the veteran had 
most likely treated his PTSD with alcohol for many years.  
The psychiatrist felt that the GAF score was appropriate for 
mild PTSD but also note that the veteran functioned at a 
lower level due to effects of drinking and trying to remain 
sober.  The psychiatrist also remarked that the claims file 
contained no indication that PTSD symptoms alone would 
prevent employment.  

Vet Center treatment reports reflect that the veteran 
received weekly PTSD counseling.  In August 2002 a GAF score 
of 45 was assigned.  Another August 2002 report notes fair 
insight.

According to a September 2002 VA PTSD assessment, PTSD 
symptoms included sleep disturbance, irritability and 
anxiousness.  Hypervigilance caused increased startle 
response.  The veteran had feelings of estrangement and 
detachment from others.  The examiner, a licensed clinical 
social worker, felt that the veteran's PTSD severely 
complicated most areas of life, including health and 
employment.  His relationships were significantly impaired by 
PTSD and by substance abuse, which was felt to be secondary 
to PTSD.  

It was noted that the veteran had stopped working in 1997, 
due to physical disability.  The examiner concluded that the 
veteran's PTSD was severe and caused significant health, 
employment, and social difficulty.  

The veteran underwent a VA PTSD examination in March 2003.  
The veteran reported sleep disturbance, hyper arousal, 
hypervigilance, irritability, alcohol abuse, anxiety and 
guilt.  The veteran had held some part-time jobs with some 
difficulty.  The examiner described the veteran as disheveled 
appearing and unshaven.  There was no suicidal/homicidal 
ideation.  Memory and concentration were impaired.  Speech 
was circumstantial and tangential.  The examiner did not 
address judgment or insight.  The Axis I diagnosis was 
chronic, mild PTSD.  A GAF score of 55 was assigned.  The 
examiner noted that concentration and attention impairments 
had adversely affected work performance in the recent past.  

According to a September 2003 social worker assessment for 
admission into a VA inpatient treatment program, the veteran 
had good insight and judgment.  A GAF score of 45 was 
assigned.  

According to a January 2004 discharge summary, the primary 
Axis I diagnosis was chronic and severe PTSD and the current 
GAF was 48.  The report reflects that the veteran would not 
be able to return to work in the near future.  Continued PTSD 
care was recommended.  

In June 2004, the veteran testified before an RO hearing 
officer that he saw a VA PTSD counselor weekly.  He testified 
that he still had trouble dealing with people and that he 
still took medication, although his trazadone dosage had been 
increased to help him sleep.  He testified concerning memory 
lapse and mental confusion at times while driving.  He 
recalled that he had worked at a gas station recently and 
also recalled various incidents that had incited him to 
anger.  

At the hearing, the veteran submitted March 2004 VA 
outpatient treatment reports that contain GAF scores of 40 
and 45.  A score of 31 to 40 is indicative of impairment in 
reality testing or major impairment in work, judgment, 
thinking, or mood, i.e., is unable to work.  DSM IV.  An 
April 2001 VA outpatient treatment report also contains a GAF 
score of 40.  

He submitted a copy of a December 2000 Department of Motor 
Vehicles medical examination to determine fitness for 
commercial driving.  On that form, he checked "no" to 
history of any psychiatric or other nervous disorder.  A 
physician found the veteran medically qualified to drive.  

At the hearing, the veteran also submitted lay witness 
statements of acquaintances who felt that he exhibited 
visible PTSD symptoms.  

In January 2005, the RO granted a 70 percent rating for PTSD 
effective from February 1, 2004 and a TDIU rating effective 
from February 1, 2004.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward and also considers whether 
a staged rating is warranted during the period, rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2004).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2004).

The veteran's PTSD has been rated 50 percent disabling under 
Diagnostic Code 9411 for the portion of the appeal period 
prior to September 23, 2003.  Under the rating criteria for 
PTSD, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

Although the veteran has been given two GAF scores suggestive 
of only moderate disability, most of the scores have been in 
the range of 40 to 48.  Further, one of the moderate scores 
did not take into account the effects of substance abuse, 
which that examiner found to be secondary to PTSD.  

The majority of GAF scores contemplate an inability to keep a 
job, and in thus support a finding that the veteran's PTSD 
results in total occupational impairment.  The veteran has 
limited social contacts with a girlfriend, and aunt, but is 
estranged from his children, and has been reported to be 
socially isolated.  Although the record does not show total 
social impairment, his total occupational impairment coupled 
with limited social contacts approximates the criteria for a 
100 percent evaluation.  38 C.F.R. §§ 4.7, 4.21 (2004).

Comparing the symptoms attributed to PTSD with the criteria 
of the rating schedule, the Board finds that the criteria for 
a 100 percent disability rating under Diagnostic Code 9411 
are more nearly approximated during the latter portion of the 
appeal period, on the basis of total occupational and social 
impairment.  


ORDER

A 100 percent rating is granted for PTSD, effective December 
11, 2001.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


